—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered February 16, 1994, convicting him of robbery in the first degree (two counts) and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the admission of his arrest photograph warrants reversal in this case (see, People v Logan, 25 NY2d 184, cert denied 396 US 1020). Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.